 IIn the Matterof VIRGINIAELECTRIC AND POWER COMPANYandINTER-NATIONAL BROTHERHOODOF LOCALUNIONS ON V. E. P. PROPERTIES,A. F. L.In the Matter of VIRGINIA ELECTRIC AND POWER COMPANYandINTER-NATIONAL BROTHERHOOD OF LOCAL UNIONS ON V. E. P. PROPERTIES,A. F. L., AND UTILITY WORKERS UNIONCases Nos. 5-R-2000 and 5-RE-10, respectivelySECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJune 7, 1946On March 4, 1946, the Board issued a Decision and Direction ofElection in the above-entitled proceeding.' In that decision, the Boardpostponed consideration of the question with regard to representationof certain categories of foremen in issue only between the I. B. E. W.2and the Company3 until a later date. We are here concerned only withthat issue.I.THE QUESTION CONCERNINGREPRESENTATIONSince 1939 the I. B. E. W. has beenthe contractual bargaining repre-sentative of those foremen at VPS4in the categories now in dispute.In 1939 and part of 1940, the I. B. E. W. bargained separately forthese foremen. Since 1940, however, these foremen have been includedin the same bargaining unit with VPS's productionand maintenanceemployees and contractualrelationshave proceeded on that basis. Thelast such contract and the supplement thereto followedthemerger of166 N L R. B. 271.2International Brotherhood of Local Unions on V. E. P. Properties, A. F. L.'UtilityWorkers Union was the other party involvedin the issue decided in the originaldecision4As noted in our original decision, Virginia Public Service Company was merged withVirginiaElectric and Power Company on May 26, 1944. Wheneverit is necessary to dis-tinguish between the two companies as they existed before themerger,theVirginia Electricand Power Company is referred to as V. E P. and the former Virginia Public Service CompanyasV. P. S.68 N. L. R. B., No 72.504 VIRGINIA ELECTRICAND POWER COMPANY505VPS and VEP and was entered into between the Company and theI.B. E. W. The I. B. E. W. has never bargained for any of the foremenin the disputed categories in VEP.5Shortly after the merger of VEP and VPS, the I. B. E. W. requestedthe Company to recognize it in a system-wide unit of employees andurged that the composition of that unit be comparable in all respectswith that represented by it in VPS. The Company has apparently indi-cated its willingness to recognize the I. B. E.W. as bargaining agentfor its production and maintenance employees on a system-wide basisbut refused to include in such a unit any of the categories of foremensought by the I. B. E. W.6 On June 13, 1945, the I. B. E. W. filed itspetition herein.We found in our original decision that no contractual bar7 existedto a determination of representatives. For the same reasons stated inthat decision, we find that we may proceed to a present determinationof representatives with respect to the issue now before us.A statement of a Board agent, introduced into evidence at the hearing,indicates that the I. B. E.W. represents a substantial number of em-ployees among the disputed categories of foremen.8We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act .96A Board decision issued in 1943(49 N. L.R. B. 1095)excluded working foremen from aunit of production and maintenance employees at V. E. P. Specifically mentioned as workingforemenwere local supervisors,combination foremen and welders in the Gas Department,assistant shop foremen,assistantmaintenance foremen, boiler room foremen,and plant elec-ti icians, all of whom are among the categories in dispute here.9The categories of foremen which the I. B. EW. seeks to represent(with the exceptionof local supervisors)are listed on a chart introduced in evidence by the Company(Company'sExhibit 17 F) containing classifications of the V. P. S. foremen presently represented by the1.B E. W. and comparable classifications of V. E. P. foremen.The categories sought are asfollows: foremen(power station efficiency),shift supervisors,watch engineers,assistant watchengineers,plant operators,foremen of janitors,foremen-coal handling(including the em-ployee listed as "working foreman"),hydro-maintenance foremen, boiler room foremen (400pounds), boiler room foreman(900 pounds),boiler room foreman(200 pounds),assistant hoileiroom foreman,assistant high pressure boiler room fireman, plant electricians,electrical firemen(including the 2 employees listed as "working foremen"),foremen(mechanical maintenance),assistantmaintenance foremen, maintenance foremen, chief maintenance man (mechanical),substation foremen, plant engineer(ice),substation foreman(transmission),shop foreman(transmission), line foreman(transmission),line foremen(including the 2 employees listed as"working foremen"),underground lines foreman,foreman(underground lines),emergencyservice foremen,foremen of meters and installation,supervisors of appliance service, foremen(installation),chiefwiring inspectors,labor foreman,foremen(welding and service),foremen(service),gas street foremen, plant operators(Gas Department),foreman(meter shop),chiefmeter readers, building superintendents,toremen(auto),garage foremen, and local supervisors.IThe terms of the contract covering the V. E. P. unit and the V.P. S. unit are set out infootnotes 5 and 6, respectively,of our original decision.SThe Board agent repoited that the I.B. E. W. submitted 85 membership application caidsbearing the names of the disputed foremen listed on the Company's July 31, 1945,payroll.There are approximately 190 persons in the disputed categories of foremen.9The parties appear to be in an agreement that, except for the disputed categories offoremen and the disputed employees in issue in our original decision,no question of repre-sentation exists regarding the production and maintenance unit. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEAPPROPRIATE UNITThe I. B. E. W., in seeking the inclusion of the disputed categories offoremen in a system-wide production and maintenance unit, contendsthat these employees are not supervisors. It argues further that, evenif supervisory, these foremen occupy the lowest level in the Company'ssupervisory hierarchy and are the type of foremen customarily includedin such units in the power and light industry. The I. B. E. W. hasindicated, in the alternative, that it would desire to represent theseemployees in a separate unit, should the Board so determine.With respect to the primary position of the I. B. E. W., the Companycontends that the foremen are supervisory and, as such, should beexcluded from the production and maintenance unit. In answer to theI.B. E. W.'s argument that the past history of collective bargaining inVPS since 1940 supports its position that the foremen should be in-cluded, the Company points to the prior Board decision excludingworking foremen at VEP from the production and maintenance unit assupervisors and VEP's past history of collective bargaining consonantwith that Board determination. With regard to the I. B. E. W.'s alterna-tive position, .the Company contends that no unit of foremen wouldbe appropriate, and attempts to distinguish this case from thePackardcase10 on the grounds that it is not engaged in a mass productionindustry and that the foremen involved here possess greater powersand authority than did the foremen in that case. The Company arguesfurther that, even assuming a separate unit of foremen to be appro-priate, the representation of those foremen by the same organizationwhich represents the rank and file will be detrimental to the bestinterests of the Company.In its brief, the Company requests that, if the Board rejects its con-tentions, a "single determination for this group of employees as a class"be made and that the Board not "determine the unit on the basis ofexclusionof some of these classifications and inclusion of others." How-ever, at the oral argument, the Company seemed to attempt to distinguishbetween the duties and responsibilities of shift supervisors, watch engi-neers, assistantwatch engineers, plant operators, line foremen and localsupervisors on the one hand and those of the remaining disputed cate-gories on the other hand. In our discussion hereinafter, we shall giveparticular attention to these categories apd to others about which somequestion exists.1.The issue concerning the inclusion of disputed categories of foremenin the productionand maintenance unit.The record in the instant case indicates that the disputed foremen inboth VEP and VPS fall into the lower levels of the Company's super-30Matter of Packard Motor Car Company,61 N. L.R. B. 4. VIRGINIA ELECTRIC AND POWER COMPANY507visory hierarchy, and that, generally, all of them perform comparablefunctions and possess similar authority 11 In the prior proceeding con-cerning the VEP foremen, we found that "Working foremen recommenddisciplinary action, transfer, employment and discharges." It is now, ineffect, contended by the I. B. E. W. that the supervisory status of theseforemen can be established only if a finding is warranted that the recom-mendations of these employees are effective. The instant record indicatesthat the recommendations of the foremen are subject to the approvalof those higher in the Company's supervisory hierarchy, and, at thehearing, a number of foremen testified with regard to instances in whichtheir recommendations had not been followed. However, it is clearfrom the record that the foremen do make recommendations and thathigher company officials place reliance on them. We are accordingly ofthe opinion that these employees have effective power to recommendchanges in the status of their subordinates within the meaning of ourcustomary definition of the term supervisory.'-In furtherance of its position in favor of inclusion of foremen, theI.B. E. W. endeavored to prove that the unit sought by it was customaryin the industry here involved. It introduced into evidence 126 agree-ments between the I. B. E. W. and various power and light companieswhich agreements included foremen in such units. Although the agree-ments are pertinent on this issue, we are of the opinion that theevidence is not of sufficient probative value to establish such a custom.Accordingly, for the reasons stated above, and on the basis of theentire record, we find that the foremen in issue are supervisory, andtherefore, should not be included in the production and maintenance unit.2.The issue concerning a separate supervisory unit for the disputedcategories of foremen.The arguments made by the Company against establishing a separateunit of foremen have been answered by a majority of the Board in 2cases issued after thePackardcase. In the first of these cases,Matterof L. A. Young Spring & Wire Corporation,-13themajority held thatforemen are employees within the meaning of the Act; that as "em-ployees" they are entitled to be placed in some bargaining unit underSection 9 (b) ; that the kind of industry in which the foremen areemployed, whether mass production or non-mass production, is immate-11As indicated above, those whose functionsor powersappear to be distinguishable will bediscussed hereinafter.12 The I. B. E. W., insupport of its contentionthat the foremenhere concernedarenotsupervisory,relies upon our decision inMatter of The Toledo Edison Company,63 N. L. R. B.217, in which we included certain categories of foremen in a production and maintenanceunit, basing our finding partly on the fact that their recommendations were subject to inde-pendent investigation. However, we are persuaded that the 2 cases ate distinguishable on theirfacts and we therefore do not regard the cited case as controlling here.is 65 N. L. R. B. 298. 508DECISIONS OF NATIONALLABOR RELATIONS BOARDrial; and that the nature of the duties and responsibilities of foremen isrelevant only insofar as it may bear upon the question of proper groupingfor collective bargaining purposes. In the second case,Matter of Jones &Laughlin Steel Corporation,14the majority of the Board held that it hadno power under the Act to limit the choice by foremen of a collectivebargaining representative to an independent, unaffiliated foremen's labororganization because the Act guarantees to all employees, including fore-men, the right to bargain collectively "through representatives of theirown choosing," not our choosing. Accordingly, the majority refused todismiss a petition filed by an affiliate of the labor organization whichrepresented the same company's rank and file employees. By the samereasoning, the Board cannot refuse to entertain this petition.15Although the Company calls our attention to certain difficulties whichhave arisen from the representation of both rank and file and super-visory employees by the same organization in VPS and appears toanticipate similar difficulties shouldwe determine upon a separatesupervisory unit for the Company's employees, we are of the opinion,as indicated in our decision in theJones & Laughlincase, that these arematters to be settled by the Company and the bargaining representativeof the foremen through collective bargaining.16Moreover, we regardas salutary in this connection the expressed willingness of the I. B. E. W.to set up a separate local for the disputed foremen in the event the Boardfinds a separate unit of these employees to be appropriate.Unit findingsThe unit sought by the I. B. E. W. is essentially a unit of productionand maintenance supervisory personnel who either have direct super-vision over the rank and file or assist in such supervision. Although thosewith direct supervision appear to have more responsibility than thosewho assistthem in such work,it isapparent that all these employeeshave substantially the same duties and supervisory powers with respectto their subordinates. They also seem to fall within the lower levels oftheCompany's supervisory hierarchy, and are themselves subject tothe supervision of other employees not sought by the I. B. E. W. Thereappears to be some question, however, in regard to the inclusion of thefollowing classifications in this unit :Shift supervisors, watch engineers, plant operators, and assistant watchengineers:The record appears to indicate that the shiftsupervisorsla 66 N. L R. B. 386.15 Like the supervisors in the Jones &I a,cghlincase, the foremen involvedin this proceedingare not policy making officials, although the Company attempted to prove otherwise.-,Although the Company stresses certain difficulties that have arisen because of the inclusionof foremen, it nevertheless admits that the history of collective bargaining in V. P. S. hasbeen,on the whole,successful. VIRGINIA ELECTRIC AND POWER COMPANY509have more responsibilities than the foremen in other disputed categories.However, it is clear that, like the other foremen in dispute, they directlysupervise some rank and file workers and possess authority similar innature to that of the other foremen included in the unit hereinafterfound appropriate. At the oral argument, the Company stressed thefact that, unlike most of the foremen, all the above categories work ona 3-shift schedule and, therefore, are frequently in charge of operationsin the absence of higher supervisory employees, who work only duringone shift. As a result, they may independently decide questions, uponoccasion,with respect to which higher supervisory personnel is ordi-narily consulted.However, it is clear that they actually exercise onlya few of the functions of their supervisors and that they later report tothem on any unusual action taken. We are of the opinion that none ofthe above classifications possess attributes warranting its exclusion.Weshall,therefore, include shift supervisors,watch engineers, plantoperators, and assistant watch engineers in the unit.Line foremen:At the oral argument, the Company stressed the factthat these employees do much of their work at a distance from theCompany's plants where they are not under the direct supervision ofothers and that their recommendations in regard to their subordinatesare accorded special weight.We believe that such attributes do notdifferentiate these employees in any material way from the other super-visory categories included by us in the unit hereinafter found appropriate.Accordingly, we shall include the line foremen in the unit.Local supervisors:These employees are the Company's representativesin the smaller communities. Unlike the other foremen in dispute, theydo not, as a rule, supervise groups of subordinates nor do they themselveswork under the immediate supervision of others.17 Working individually,they perform a wide variety of functions, some manual, others clerical,and some of an executive nature. Because of their unique position, theseemployees do not appear to have interests in common with the usualproduction and maintenance supervisors.We shall, therefore, excludethem from the unit.Building superintendents:The building superintendents have undertheir supervision janitors and maids who work in the Company's officebuildings. In our original decision in this case, we determined that thesejanitors and maids should be included in the clerical unit representedby the U. W. U. In accordance with our holding in theJones & Laughlincase18 that production and maintenance supervisors should be repre-sented separately from clerical supervisors, we shall exclude the buildingsuperintendents from the unit.TTThe local supervisors report at intervals to the District Managers, The latter are companyofficials who appear to occupy important managerial positions.is SeeMatterof Jones & Laughlin Steel Corporation, supra, 510DECISIONS OF NATIONALLABOR RELATIONS BOARDChief meter readers and supervisors of meter readers and bill deliv-erers:The chief meter readers supervise the Company's meter readersand bill collectors in the VPS area and the supervisors of meter readersand bill deliverers perform thesame functionsinVEP territory. TheI.B. E. W. sought to include chief meter readers but not supervisorsof meter readers and bill deliverers, taking the position that the lattercategory possessed a greater degree of authority than the former. TheCompany contends in its briefthat there is no great difference in thedegrees of authority of the 2 categories. The record supports this con-tention and, moreover, we note that the Company stated on the recordthat it intended in the near future to give all supervisors of meterreaders in both areas the same authority. In view of the facts that boththese categories perform similar functions, that both directly superviserank and file workers, and that the difference, if any presently existsin their respective authorities, is slight, we see no reason to distinguishbetween them.As indicated above, chief meter readers and supervisors of meterreaders and bill deliverers supervise meter readers and bill collectors.The latter 2 categories are variously classified as meter readers, meterreaders and collectors, collectors, and collectors, jr. These classificationsas a result of an election held pursuant to our original decision haveindicated their desire to be part of the production and maintenanceunit on a system-wide basis. In view of the foregoing and in accordancewith our practice of following in the case of supervisory employees thebargaining pattern established for the rank and file in the absence of ahistory of collective bargaining for supervisors in the industry con-cerned,we shall include the chief meter readers and the supervisorsof meter readers and bill deliverers in the unit.Supervisors of appliance service:The Company employs two indi-viduals within this category, one at Richmond and one at Norfolk. Theone at Richmond, as a result of a recent change, performs a dual func-tion. In addition to his duties as supervisor of appliance service, inwhich he occupies a position comparable to the other disputed foremen,he also acts as supervisor in the installation and meter department.Wefind it unnecessary to decide whether, as the Company contends, theclassification of supervisor of appliance service has ceased to exist atRichmond as a result of this change. For we are persuaded in any eventthat, in the performance of his function as supervisor in the installationand meter department, the employee in question at Richmond occupiesa position in the Company's supervisory hierarchy similar to other super-visors whom the I. B. E. W. has agreed to exclude. We shall, therefore,include the supervisor of appliance service at Norfolk but shall excludethe individual in that classification at Richmond. VIRGINIA ELECTRIC AND POWER COMPANY511The parties appear to be in agreement that pension workers, pen-sioners, part-time employees and temporary employees who have beenemployed for less than 90 days should be excluded, and that specialtemporary employees who have been employed for more than 90 daysbe excluded 19 We shall adopt the apparent agreement of the parties.We find that all foremen (power station efficiency), foremen of jani-tors, foremen-coal handling (including working foremen doing coalhandling),hydro-maintenance foremen, boiler room foremen (400pounds), boiler room foremen (900 pounds), boiler room foremen (200pounds), assistant boiler room foremen, assistant high pressure boilerroom foremen, electrical foremen (including working foremen doingelectricalwork), foremen (mechanical maintenance), assistant mainte-nance foremen, maintenance foremen, substation foremen, substationforemen (transmission), shop foremen (transmission), line foremen(transmission), line foremen (including working foremen on lines),underground lines foremen, foremen (underground lines), emergencyservice foremen, foremen of meters and installation, foremen (installa-tion), labor foremen, foremen (welding and service), foremen (ser-vice), gas street foremen, foremen (meter shop), foremen (auto), garageforemen, shift supervisors, watch engineers, assistant watch engineers,plant operators, plant electricians, chief maintenance men (mechanical),chief wiring inspectors, plant operators (Gas Department), chief meterreaders, supervisors of meter readers and bill deliverers, the plant engi-neer (ice), and the supervisor of appliance service at Norfolk, and alsoincluding special temporary employees and temporary employees in theincluded categories who have been employed 90 days or more, butexcluding temporary employees who have been employed for less than90 days, the supervisor of appliance service at Richmond, buildingsuperintendents, local supervisors, and all other supervisors constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.III.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.20rV These exclusions and inclusionswere directed by theBoard in the prior case.10As heretofore noted, we regard as salutary the expressedwillingnessof the I. B. E. W.to set up a separatelocal for theforemen inthe eventthe Board finds a separate unit of theseemployeesto be appropriate. Should the I. B. E. W.effect such a change in organizationwithin the near futureand so notifythe Regional Director in timely fashion, he is authorizedto change the designation of the I. B. E. W. on the ballot in accordance therewith. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDSECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Virginia Electric andPower Company, Richmond, Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision oftheRegional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among employeesin the units found appropriate in Section II, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Brotherhood of LocalUnions on V. E. P. Properties, A. F. L., for the purposes of collectivebargaining.MR GERARD D. REILLY, dissenting :For the reasons stated in my dissenting opinion inMatter of PackardMotor Car Company,61 N. L. R. B. 4, andMatter of Jones & LaughlinSteel Corporation,66 N. L. R. B. 386, I am constrained to dissent fromthe majority opinion in this case.There is an additional observation I should like to make, however.The majority have candidly recognized that the classifications includedin the proposed bargaining unit are clearly supervisory, yet the organ-izationwhich has filed the petition to represent them is the same localof the InternationalBrotherhood of ElectricalWorkers which alreadyrepresents the production and maintenance employees of this utilitysystem.It is true that the Board has expressed the hope that these supervisorswill be transferred to another local between the time of the issuance ofthis decision and the date of the election.Nevertheless, there is nothingin the text of this decision which requires such separation. I assumethat such a result is inevitable, in view of the broad grounds upon whichthe majority decision in theJones & Laughlincase was rested.However. VIRGINIA ELECTRIC AND POWER COMPANY513it is worth noting that in this opinion the Board is completely abandoningall implications in prior cases that there should be some segregation ofrepresentaton as between supervisors and the rank-and-file.The difficulties with which management will be faced as a result of thisdecision have been set forth cogently in the Company's brief. A strikingaspect of this decision, however, is the short-sightedness of the peti-tioning union in arguing for a ruling which is bound in the long runto have an adverse effect upon the interests of the union itself, so faras this industry is concerned.The impingement of this doctrine uponthe organizational activities of rank-and-file unions will soon becomeapparent, for in the utility industry, where the preponderance of workershave been represented by unaffiliated organizations, we have found thatin numerous instances these groups were company-dominated and hadno rights under the Act because of the presence of supervisors amongtheirmembership. InCleveland Electric21we laid down a set of ruleswhich have served as a guide for the industry and the workers withrespect to the permissible limits of organizations activity by supervisors.Since we are apparently approving in this decision the very activities wehave hitherto prescribed, it is obvious that this Board can no longerproperly restrain the penetration of independent unions by supervisoryemployees."-'Matter of The Cleveland ElectricIlluminatingCo49 N L R B 300